              Case 2:18-cr-00363-JAD-EJY Document 101 Filed 01/22/21 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     brian.whang@usdoj.gov
 6
     Representing the United States of America
 7
                                     UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00363-JAD-EJY

10                              Plaintiff,
                                                       STIPULATION TO CONTINUE RESPONSE
11                 vs.                                          TO FILED MOTION

12   JEREMI FAJARDO,                                                    (First Request)

13                             Defendant.

14
              IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. 4.
15
      Trutanich, United States Attorney, and Brian Whang, Assistant United States Attorney,
16
      counsel for the United States of America, and Richard Tanasi, counsel for Jeremi Fajardo,
17
      that the due date for the Government’s Response to Defendant’s Motion to Suppress, filed
18
      on January 8, 2021, be extended fourteen (14) days from January 22, 2021 to February 5,
19
      2021.
20
              This Stipulation is entered into for the following reasons:
21
              1.         Counsel for the government needs additional time to respond to Defendant’s
22
      Motion to Supress filed on January 8, 2021.
23
              2.         The government filed a motion to dismiss the indictment on January 19,
24

                                                         1
           Case 2:18-cr-00363-JAD-EJY Document 101 Filed 01/22/21 Page 2 of 4



 1   2021, which may be dispositive of Defendant’s motion.

 2          3.     The parties agree to the continuance.

 3          4.      The additional time requested by this Stipulation is made in good faith and

 4   not for purposes of delay.

 5          5.     This is the first stipulation to be filed herein.

 6
            DATED this 22nd day of January, 2021.
 7

 8

 9          NICHOLAS A. TRUTANICH,
            United States Attorney
10

11          By: /s/ Brian Y. Whang                          By:   /s/ Richard Tanasi__
            BRIAN Y. WHANG                                  RICHARD TANASI
12          Assistant United States Attorney                Counsel for Jeremi Fajardo

13

14

15

16

17

18

19

20

21

22

23

24

                                                        2
           Case 2:18-cr-00363-JAD-EJY Document 101 Filed 01/22/21 Page 3 of 4



 1
                                    UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
                                                          Case No. 2:18-cr-00363-JAD-EJY
 4
                               Plaintiff,
 5
                 vs.                                                       ORDER
 6
     JEREMI FAJARDO,
 7
                               Defendant.
 8

 9                                            FINDINGS OF FACT

10          1.         Counsel for the government needs additional time to respond to Defendant’s

11   Motion to Supress filed on January 8, 2021.

12          2.         The government filed a motion to dismiss the indictment on January 19, 2021,

13   which may be dispositive of Defendant’s motion.

14          3.         The parties agree to the continuance.

15          4.     The additional time requested by this Stipulation is made in good faith and not for

16   purposes of delay.

17          5.         This is the first stipulation to be filed herein.

18

19   \\\

20   \\\

21   \\\

22   \\\

23   \\\
24

                                                            3
            Case 2:18-cr-00363-JAD-EJY Document 101 Filed 01/22/21 Page 4 of 4



 1   \\\

 2   \\\

 3

 4                                              ORDER

 5          IT IS THEREFORE ORDERED that the Government herein shall have to and

 6   including February 5, 2021, to file any and all Responses to Defendant’s Motion to Suppress.

 7

 8          DATED this 22nd day of January, 2021.

 9

10
                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     4
